Citation Nr: 9909624	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-37 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for post traumatic 
encephalopathy with post traumatic seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) from a October 1990 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied the veteran's claim for an 
increased evaluation for his service-connected PTSD, which 
was evaluated at 30 percent.  A notice of disagreement was 
received in November 1990.  A statement of the case was 
issued in December 1990.  A substantive appeal was received 
from the veteran in December 1990.  In November 1991, the 
Board remanded this claim to the RO for further development.  

In a July 1993 rating action the evaluation was increased to 
70 percent effective October 3, 1990.  The veteran was 
notified of this action in an August 1993 letter and 
furnished his appellate rights. 

This matter also came before the Board from a March 1994 
decision by the VA RO that denied the veteran an increased 
rating for his service-connected post traumatic 
encephalopathy with post traumatic seizure disorder, then 
evaluated as 30 percent t disabling.  A notice of 
disagreement was received in March 1994.  A statement of the 
case was issued in May 1994.  A substantive appeal was 
received from the veteran in June 1994.  

Hearings were held at the RO regarding one or both of these 
issues in February 1991, January 1993, July 1994, and May 
1995. 

In a June 1995 rating action, effectuating a Hearing 
Officer's May 1995 decision a 60 percent evaluation was 
assigned for post traumatic encephalopathy with post 
traumatic seizure disorder from May 17, 1994.  A total rating 
for compensation based on individual unemployability was 
granted effective October 3, 1990.  He was notified of this 
action in a June 1995 supplemental statement of the case and 
a July 1995 letter in which he was furnished his appellate 
rights.

The Board further notes that in a November 1995 decision the 
RO granted the veteran's claim for eligibility for 
dependents' educational benefits pursuant to Chapter 35, 
Title 38, United States Code.  The veteran filed a notice of 
disagreement with respect to the effective date assigned for 
such eligibility, and after a statement of the case was 
issued by the RO, perfected an appeal by filing a timely 
substantive appeal.  However, in August 1998, the veteran 
withdrew this appeal.  38 C.F.R. § 20.204 (1998).  As such, 
this issue is not in appellate status.

Finally, the Board notes that in an August 1998 statement, 
the veteran in a letter to his representative indicated that 
he was concerned with effective date of his compensation.  
His representative attached the veteran's letter and in 
August 1998 clarified this issue to be that of entitlement to 
an earlier effective date for the establishment of service 
connection for PTSD.  Since service connection for PTSD was 
established in an unappealed September 1987 rating decision, 
the issue of whether new and material evidence has been 
submitted sufficient to reopen a claim for an earlier 
effective date for the establishment of service connection 
for PTSD is referred to the RO for appropriate action.  


REMAND

The veteran and his representative contend that the veteran's 
PTSD and post traumatic encephalopathy with post traumatic 
seizure disorder are more disabling than evaluated during the 
appeal period.  

Most recently, the service-connected PTSD was rated as 70 
percent disabling under 38 C.F.R. § 4.132, Diagnostic Code 
9411.  However, during the course of this appeal certain 
portions of 38 C.F.R. Part 4 pertaining to the rating 
criteria for mental disorders had been changed.  
Specifically, on October 8, 1996, the VA published a final 
rule, effective November 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with mental 
disorders. 61 FR 52695, Oct. 8, 1996.  The United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeals prior to March1, 
1999) has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies. Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991). 

The RO has only addressed the old rating criteria in 
assigning the 70 percent disability evaluation.  As such, it 
is requested that the RO again review the veteran's claim for 
an increased rating for PTSD in view of the old and new 
rating criteria for psychiatric disabilities.

It is also pointed out that recently, lizing 
law, the Secretary's legal obligation to apply November 7, 
1996, as the effective date of the revised regulations 
prevents the application, prior to that date, of the 
liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to November 7, 1996, the 
Board could not apply the revised mental disorder rating 
schedule to a claim.  The applicability of Rhodan should be 
considered in readjudicating this claim.

Further, a VA psychiatric examination is necessary in order 
to ascertain the current nature of this disorder, taking into 
consideration the new rating criteria (the Board notes that 
the most recent VA psychiatric examination was dated in 
December 1991).  

With respect to the claim for an increased evaluation for the 
service-connected post traumatic encephalopathy with post 
traumatic seizure disorder, the Board notes that by a hearing 
officer's decision, the evaluation assigned for this disorder 
was increased to 60 percent from May 1994.  The Board notes 
that the claim for an increased evaluation for this disorder 
was received in January 1993, at which time this disability 
was evaluated as 30 percent disabling.  In any event, the RO 
did not issue a supplemental statement of the case as 
required under 38 C.F.R. § 19.31.  A supplemental statement 
of the case should be issued by the RO, and should include 
all appropriate VA law and regulations, including 38 C.F.R. 
§ 3.400 (1998) (the regulation governing effective dates) and 
an explanation of the reason(s) for the increase to 60 
percent effective May 17, 1994.  

Under the circumstances, the Board finds that the above 
claims must be REMANDED to the RO for the following actions:


1.  The RO should obtain all VA treatment 
records of the veteran, which are not 
currently in the claims file, and 
associate them with the claims file.

2.  The veteran should be afforded 
another VA psychiatric examination.  The 
RO should provide the examiner with the 
criteria of the diagnostic code under the 
old criteria of diagnostic code 9411 and 
the new criteria (under 38 C.F.R. § 4.130 
(1998)), and a copy of this remand.  The 
examiner should review the veteran's 
entire claims folder, and report the 
findings first in terms consistent with 
the old and then in terms consistent with 
the new regulatory criteria.  The 
examiner should note whether the claims 
file was reviewed.  All indicated tests 
should be conducted.

3.  The RO should again review the claim 
for entitlement to an increased 
evaluation for the service-connected 
PTSD, giving consideration to the old and 
new criteria; consideration should be 
given to the effective date of this 
change in regulation (i.e. prior to 
November 7, 1996, the old criteria should 
be considered, and subsequent to November 
7, 1996, both the old and new should be 
considered, and the more favorable 
assigned).  The RO should also review the 
claim for entitlement to an increased 
evaluation for the service-connected post 
traumatic encephalopathy with post 
traumatic seizure disorder.  Thereafter, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case which addresses both the old and 
new rating criteria (for the PTSD claim) 
as well as the regulations governing 
effective dates (38 C.F.R. § 3.400 
(1998)) (for the post traumatic 
encephalopathy with post traumatic 
seizure disorder claim) with an 
explanation of the reason(s) for the May 
17, 1994 date for a 60 percent 
evaluation. 

4.  The case should then be returned to 
the Board, if in order.  No action is 
required by the veteran until he receives 
further notice. 

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims  (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






- 6 -


